Citation Nr: 0402390	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the appellant may be recognized as the veteran's 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran represented by: 	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1966 to November 
1969.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the Denver, 
Colorado, Regional Office (RO) of VA which determined that 
the appellant was not entitled to recognition by VA as the 
spouse of the veteran.  This is a contested claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in this case.  

Under VCAA, VA has a duty to notify the claimant and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist in 
obtaining evidence necessary to substantiate the claim.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims provided guidance 
regarding notice requirements under the VCAA, including that 
the claimant should be specifically notified as to what 
he/she needs to substantiate the claim and of his/her and 
VA's respective responsibilities with regard to the claim's 
development.  Here, neither the veteran nor the appellant has 
been sent a VCAA letter.  

The RO determined that the veteran had a common-law marriage 
to a woman, D.B., which was not terminated.  The RO further 
determined that the record did not establish that the 
appellant was free to marry the veteran since she had two 
prior marriages.  Therefore, the RO determined that she was 
not entitled to recognition as the spouse of the veteran.  

The appellant contends that she married the veteran in 
February 1990 and is unaware of any prior marriage of the 
veteran; thus, she is unaware of a legal impediment to their 
marriage.  See Colon v. Brown, 9 Vet. App 104 (1996).  In 
support of her claim, she submitted a marriage certificate of 
her marriage to the veteran in which it was indicated that he 
had not been previously married.  

The Board finds that prior to appellate review on this 
matter, further development pursuant to VCAA is warranted.  
First, the record shows that the veteran and D.B. believed 
that they had a common-law marriage.  Common-law marriages 
are recognized in the State of Colorado.  However, the 
veteran also indicated that this marriage was terminated 
prior to his marriage to the appellant.  This fact should be 
verified by the RO.  If the marriage was terminated, then the 
veteran was free to marry the appellant without a legal 
impediment on his part.  However, even if there was a legal 
impediment, they may still have a deemed valid marriage if 
the appellant was unaware of the legal impediment, as she 
claims is the case.  The fact that there was a legal 
impediment is not always controlling.  See Colon, supra.

Second, the record shows that the appellant was married twice 
before she entered into a ceremonial marriage with the 
veteran.  There is no evidence that either marriage was 
terminated before she entered into a ceremonial marriage with 
the veteran.  The appellant should be provided an opportunity 
to furnish information showing that these marriages were 
terminated by divorce and/or death of her spouse(s).  If the 
appellant had a prior marriage which was not terminated, then 
clearly she would be aware of a legal impediment to her 
marriage to the veteran.  

Third, there is insufficient information showing if and when 
the veteran and the appellant ever lived together as husband 
and wife and the reason(s) for their separation.  In 
addition, the veteran has submitted information showing that 
he filed for a divorce from the appellant.  Whether or not 
they are divorced (and the date thereof) must be verified.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.

2.  The RO should determine if the 
common-law marriage of the veteran and 
D.B. was terminated prior to his 
ceremonial marriage to the appellant.  

3.  The appellant should be provided an 
opportunity to furnish information 
showing that her two marriages prior to 
her marriage to the veteran were 
terminated by divorce and/or death of her 
spouse(s).  This evidence should consist 
of a certified copy of the divorce 
decree(s) or death certificate(s), as 
appropriate.  

4.  The appellant should be provided an 
opportunity to furnish information that 
she and the veteran lived together as 
husband and wife and the reason(s) for 
their separation.  The RO should also 
contact the veteran for this information.  

5.  The RO should verify whether or not 
the veteran's divorce from the appellant 
has been finalized.  If so, a certified 
copy of the divorce decree should be 
obtained.  

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim.  If it 
remains denied, a statement of the case 
should be sent to the veteran and a 
supplemental statement of the case should 
be issued to both the veteran and the 
appellant.  The appellant and veteran 
should each be afforded the opportunity 
to respond.  The RO should ensure that 
contested claims procedures are followed 
pursuant to 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 19.100, 19.101, 
19.102 (2003).  Thereafter, the case 
should be returned to the Board for 
appellate review.

The purposes of this remand are to ensure that the proper and 
necessary facts are before the Board, and to ensure due 
process and compliance with the requirements of VCAA.  The 
veteran and the appellant have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


